DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s provisional election without traverse of the species allose in the reply filed on 06 January 2021 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 41-60 are pending; claims 43-49 are withdrawn from further consideration as being drawn to non-elected species, however, are eligible to be rejoined at a later time.  Thus, claims 41-42 and 50-60 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/US18/22185 filed 13 March 2018 which claims benefit of US Provisional applications: 62/482,148; 62/480,798; 62/470,605 and 62/470,620; filed: 05 April 2017, 03 April 2017, 13 March 2017 and 13 March 2017, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 February 2021 and 12 September 2019 have been considered by the examiner.  See initialed and signed PTO/SB/08’s.  It is noted, Citation #1 on the IDS 09/12/2019 has not been considered as the Issue date and first named inventor as indicated on said IDS does not match-up with that of the US patent number.  
The Third-party IDS filed under 37 C.F.R. 1.290 on 07 August 2020 has been considered.  See initialed and signed PTO/SB/429.

Sequence Listing Requirements - Specification
The instant application contains a sequence listing filed on 27 June 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph(s): 010, 016 and 091. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because at paragraph 0101, it is stated that SEQ ID NO: 5 is UniProt protein/enzyme 13VT81.  However, a review of UniProt using this identifier results in: “Sorry, no results found for your search term”.   

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41-42 and 50-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claim 42 is drawn to a method for preparing a hexose, wherein the elected species is allose, by converting Fructose 6-phosphate (F6P) to Pscicose 6-phosphate (P6P) by contacting the F6P with psicose-6-phosphate 3-epimerase; then contacting the P6P with allose 6-phosphate isomerase to make allose 6-phosphate (A6P); then contacting the A6P with an allose 6-phosphate phosphatase (A6PP) to make allose.  
However, it is noted, A6PP is not a recognized enzyme class (EC) and as such, one skilled in the art is not apprised to what this enzyme actually is.  The instant specification only provides five suggested species of an A6PP and these are as follows:  (i) SEQ ID NO: 3 which is UniProt S9SDA3; a review of the UniProt database reveals this enzyme is a haloacid dehalogenase superfamily, subfamily IA, variant 3 with third motif having DD or ED, from Rubellimicrobuim thermophilum; (ii) SEQ ID NO: 4 which is UniProt Q9X0Y1, isolated from Thermotoga maritima and is a Phosphorylated carbohydrate phosphatase having hydrolase activity; (iii) SEQ ID NO: 5 which  supposedly is UniProt 13VT81, however, shows no results in UniProt; (iv) SEQ ID NO: 6 which is A0A132NF06 from Streptomyces thermoautotrophicus having HAD-superfamily hydrolase activity; and (v) SEQ ID NO: 7 which is from Sphaerobacter thermophilus having HAD-superfamily hydrolase activity.  The specification also indicates that only SEQ ID Nos: 3 and 5 have any A6PP activity (paragraph 0101).  Thus, there really are only two representative species of an “allose 6-phosphate phosphatase” but these are not representative of a genus of enzymes which really amounts to being any enzyme which has this activity.  As Huang et al. (cited on 3PIDS) teach, the dehalogenase nd col.) rendering the overall genus as very large and diverse but very unpredictable at the same time.   
Claims 41 and 50-60 are included in this rejection because they encompass the reaction and enzymes as recited in claim 42. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim & Oh (Appl. Micro. Biotech., 2011 – cited on IDS 02/24/2021).

Lim & Oh teach:
Regarding claim 41, a method of making D-allose from D-Fructose 6-phosphate by reacting it with a D-psicose-6-phosphate 3-epimerase (AlsE) to make D-Pscicose 6-phosphate and reacting that with D-allose-6-phosphate isomerase (AlsI) to make D-Allose-6-phosphate and reacting that with D-Allose kinase (AlsK) – See Figure 2 (reproduced below).

    PNG
    media_image1.png
    567
    885
    media_image1.png
    Greyscale

	Regarding claim 50, the D-glucose-6-phosphate is converted to the D-Fructose 6-phosphate via a glucose isomerase (See Figures 1 and 2), however, they do not specifically state it is a phosphoglucoisomerase.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-60 are rejected under 35 U.S.C. 103 as being unpatentable over Lim & Oh et al. (Appl. Micro. Biotech., 2011 – cited on IDS 02/24/2021) as applied to claim 41 above, and further in view of Moradian et al. (JACS, 1992 – cited on 3PIDS 08/07/2020).
The teachings of Lim & Oh are discussed above and incorporated into the instant rejection in its entirety.
 Lim & Oh, however, do not further teach utilizing starch, Glucose 1-phosphate, Glucose-6-phosphate and the enzymes required to process each in order to arrive at  D-Fructose 6-phosphate which is used in the method to make allose.
Regarding claims 50-55, Moradian et al. teach a process to convert starch to D-Fructose 6-phosphate by the following process: contacting potato starch with phosphorylase alpha to make Glucose-1-phosphate; contacting said Glucose- 1-phosphate with phosphoglucomutase make Glucose-6-phosphate; and converting Glucose-6-phosphate to Fructose 6-Phosphate via a phosphoglucoisomerase (See Figure 2 – reproduced below and p. 6982, 1st col., 1st paragraph of Assay of Substrates, Intermediates and Products).  It is stated that the solubilized potato starch utilized in the methods is partially hydrolyzed with acid (See p. 6986, 2nd col., last paragraph).  a would be make for even more recovery of the hexose units in the starch (See p. 6986, 2nd col., last paragraph).  Regarding claims 58 and 59, the process is taught as taking place as a batch process at 37 Co for 6 hours, wherein the reaction buffer has a pH of 7.0 (See p. 6982, 1st col., Assay of Substrates, Intermediates and Products, 1st line for reaction buffer; and p. 6986, 1st col., (b) The Complete Process).  Regarding claim 60, a 3-phosphoglycerate phosphatase is included in the process which is an energetically favorable chemical reaction and which recycles the phosphate (see p. 6986, 1st col., (b) The Complete Process and Figure 4).   

    PNG
    media_image2.png
    671
    379
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinate skill in the art prior to the effective filing date of the claimed invention to combine the systems together to make D-allose as taught by Lim & Oh, who teach the methods of converting D-Fructose 6-phosphate to D-allose (and additionally D-glucose to D-Fructose 6-phosphate) and to include the teachings of Moradian et al. who teach methods to convert starch to D-
Thus, the references when combined render the instant claims as prima facie obvious. 


    PNG
    media_image2.png
    671
    379
    media_image2.png
    Greyscale
+

    PNG
    media_image1.png
    567
    885
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        19 March 2021